Citation Nr: 1626448	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial increased rating for a lumbar strain, currently rated as 10 percent disabling.  

(The issue of entitlement to a waiver of recovery of an overpayment of service-connected benefits in the amount of $362.00 is the subject of a separate decision issued this same date).


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to January 2000, October 2006 to May 2007, and June 2007 to September 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran requested a Travel Board hearing in her February 2014 substantive appeal, she subsequently withdrew that request in April 2014.  38 C.F.R. § 20.204.	

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for her service-connected lumbar strain disability.  The Board finds that additional development is necessary prior to appellate review.

The Veteran last received a VA spine examination in January 2009, over seven years ago.  The record indicates that her condition may have worsened since that time.  In this regard, in her February 2014 substantive appeal and accompanying statement, the Veteran stated that her lumbar strain has progressively gotten worse.  As such, the Board finds that an additional examination is necessary prior to evaluation of her claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, updated treatment records should be obtained, as it appears that the most recent VA treatment record of note is dated in September 2014.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing relevant VA treatment records for the Veteran from the West LA VA medical center (VAMC).  If any requested records are not available, the claims file should be annotated as such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the severity of her service-connected low back disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, including range of motion testing.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and her representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




